Exhibit 99.1 Date: 22/07/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: KEEGAN RESOURCES INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : 20/08/2010 Record Date for Voting (if applicable) : 20/08/2010 Beneficial Ownership Determination Date : 20/08/2010 Meeting Date : 30/09/2010 Meeting Location (if available) : 600-1199 West Hastings Street Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA4872751090 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for KEEGAN RESOURCES INC.
